Citation Nr: 0029443	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  96-42 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a back disorder, as 
secondary to service-connected knee disabilities.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to a disability rating greater than 10 
percent of the left knee, status post arthrotomy.

4.  Entitlement to a disability rating greater than 10 
percent for degenerative joint disease of the right knee. 

5.  Entitlement to a compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to 
August 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The veteran presented testimony regarding his service-
connected hearing loss at a hearing at the RO in November 
1997 and again at a video teleconference hearing in August 
2000.  At each hearing, the veteran said that he experienced 
a ringing in his ears and that this ringing represented a 
degree of disability.  The Board construes this as a claim 
for entitlement to service connection for tinnitus.  However, 
this issue has not been developed or certified on appeal.  
Accordingly, it is referred back to the RO for such further 
development as may be necessary.

Finally, the veteran's representative elicited testimony 
regarding a left shoulder disorder at the veteran's November 
1997 hearing.  Prior to the hearing, the veteran had 
submitted letters from private physicians that denoted a left 
shoulder disorder.  As part of his closing statement, the 
representative argued that the veteran had presented evidence 
of a well-grounded claim for a bilateral shoulder disorder, 
not just a right shoulder.  (Transcript p. 15).  The Board 
construes this statement to raise the issue of entitlement to 
service connection for a left shoulder disorder in addition 
to the currently developed right shoulder claim.  However, 
this issue as well has not yet been developed or certified on 
appeal.  Therefore it is referred to the RO for additional 
development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues not remanded has been obtained by 
the RO.

2.  A back disorder is not shown to be secondary to service-
connected knee disabilities.

3.  The veteran currently suffers from degenerative arthritis 
of the right shoulder and there is a reasonable basis for 
attributing such disability to heavy use and/or cumulative 
trauma during service


CONCLUSIONS OF LAW

1.  A back disorder is not proximately due to or the result 
of service-connected knee disabilities.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.310 (1999).

2.  Degenerative arthritis of the right shoulder was incurred 
in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran's service medical records (SMRs) reflect 
treatment for complaints of back pain on one occasion in 
January 1990.  The veteran suffered a back strain while 
lifting a trailer.  The SMRs also reflect treatment for 
complaints of right shoulder pain on one occasion in October 
1985.  The veteran suffered a muscle strain from lifting 
weights.  The remainder of the SMRs reflect several instances 
of treatment for left shoulder problems, but nothing further 
for the right shoulder.  Bilateral x-rays of the shoulders 
were interpreted as negative in February 1992.  The veteran's 
April 1995 separation physical examination was negative for 
back or right shoulder abnormalities.

The veteran was afforded a VA examination in September 1995.  
The veteran related a history of having arthritis in his 
right shoulder.  He had lifted weights up until approximately 
one year prior to the examination.  The examiner noted that 
the upper extremities showed well-developed muscles.  The 
right shoulder range of motion was not restricted.  However, 
there was pain on external rotation of the right shoulder 
joint.  There was no crepitation.  The range of motion of the 
lumbar spine was unrestricted.  X-rays of the shoulders were 
interpreted as normal studies.  The pertinent diagnosis was 
bilateral shoulder pain, cause unknown.  The examiner also 
originally included a diagnosis of arthritis with 
degenerative arthritic changes of the knee and shoulder but 
added a written comment of no degenerative joint disease 
(DJD) in the shoulder.  No back pathology was identified.

Associated with the claims file is an examination report from 
H. A. Finn, M. D., dated in June 1996.  However, Dr. Finn's 
report only addressed the veteran's bilateral knee 
disabilities.  

Also associated with the claims file are examination reports 
from C. R. Brown, Jr., M. D., and J. C. Cohen, M. D.  In a 
report, dated in October 1996, Dr. Brown noted that the 
veteran was an active power weight lifter.  He noted that the 
veteran had an incredible upper body build as a result of his 
lifting.  There was limitation of range of motion of his 
right shoulder with limited abduction, internal and external 
rotation.  In addition, the veteran was tender over both of 
his distal clavicles.  X-rays showed erosion consistent with 
resorption of his distal clavicle on the left and a huge 
inferior osteophyte in the veteran's right inferior humeral 
head that was consistent with osteoarthritis of the right 
shoulder.  Dr. Brown said that the veteran had arthritis of 
both shoulders for different causes.  The right shoulder had 
degenerative arthritis with a huge osteophyte.  Dr. Brown 
opined that this had no doubt taken several years to develop 
and was likely related to heavy use and/or cumulative trauma 
in the right shoulder.  

In his November 1996 report, Dr. Cohen noted that the veteran 
had a limitation of internal rotation to the level of the 
sacrum on the right.  Impingement testing was positive.  
There was no significant crepitation or popping.  
Apprehension testing was painful but there was no 
instability.  Radiographic examination showed a type II 
acromion.  There was also significant spurring of the 
inferior humeral head.  Dr. Cohen opined that the veteran 
clearly had some arthritis of his shoulder and could have 
some degree of impingement syndrome.  He also noted that he 
had advised the veteran to lessen his amount of weight 
lifting.

The veteran testified at a hearing at the RO in November 
1997.  The veteran testified that he experienced right 
shoulder pain in service.  He said that he experienced pain 
in his right shoulder after lifting a tire as part of his 
military duties as a mechanic.  He said that he experienced 
pain in his right shoulder when he went through range of 
motion studies at his September 1995 VA examination.  He was 
not receiving treatment for his right shoulder pain.  He did 
take Ibuprofen.  The veteran testified that he worked as a 
mechanic.  He provided further testimony as to his current 
problems with his right shoulder.  

In July 1998, the veteran submitted a claim for entitlement 
to a back disorder as secondary to his service-connected knee 
disabilities.  The veteran was afforded a VA orthopedic 
examination in September 1998.  The examiner noted that an 
opinion was requested regarding a possible etiological 
relationship between the veteran's service-connected knee 
disabilities and the appellant's claimed back disorder.  The 
examiner reported that the veteran did not complain of any 
low back pain.  His pain was located in his hands, and 
shoulders.  The veteran had not lifted weights for two years.  
The lumbar spine had a full range of motion in all directions 
with no pain.  Straight leg raising was to 10 degrees 
bilaterally and negative for pain.  There was no localized 
tenderness, and no straightening of the lordotic lumbar 
curvature.  X-rays of the lumbosacral spine were interpreted 
to show straightening of the lumbosacral spine, spondylosis 
of L3-L4, and DJD of the L5-S1 facet joints.  No findings 
were reported for the right shoulder.  The pertinent 
diagnosis was no low back pain condition or pain complained 
of.  

Associated with the claims file is a letter from W. A. 
Johnson, M. D., dated in January 2000.  Dr. Johnson noted 
that the veteran presented with bilateral shoulder pain in 
1985.  He was evaluated again for bilateral shoulder pain in 
1999 with decreased range of motion.  He continued to 
experience bilateral shoulder pain.  The right shoulder had 
limited abduction, internal and external rotation and 
tenderness over the clavicles.  His diagnosis was secondary 
to cumulative trauma dating back to 1985.

The veteran testified at a video teleconference hearing in 
August 2000.  In regard to his right shoulder, the veteran 
said that he sought treatment for it in 1985.  It had gotten 
worse since that time.  He said that he was not currently 
receiving treatment for the right shoulder but took Ibuprofen 
for his pain.  He said that he had been a weight lifter but 
had not lifted weights in the past two years because of his 
shoulder pain.  The veteran further testified that his back 
pain had started in the last six months and given him "a lot 
of problems."  The pain was in the lower part of his back.  
In response to a question from his representative, the 
veteran stated that his doctor had not told him that his back 
pain was due to his service-connected bilateral knee 
disabilities.  (Transcript pp. 10, 13).  

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Further, a 
disability is service connected if it is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1999).  Moreover, when aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (1999) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. §3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition 
to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 
(1997). 

A.  Back Disorder Secondary to Service-Connected Knee 
Disabilities

The veteran is seeking entitlement to service connection for 
a back disorder as secondary to service-connected bilateral 
knee disabilities.  

The veteran has subjective complaints of pain in his lower 
back as of his testimony in August 2000.  The letters from 
private physicians have not identified any back disorder.  
The September 1998 VA examination found no clinical evidence 
of any limitation and the veteran did not complain of any 
back pain at that time.  X-rays did confirm the presence of 
DJD of the L5-S1 facets.  However, there is no objective 
evidence to link the veteran's current complaints of back 
pain and DJD to his service-connected knee disabilities.  The 
veteran testified in August 2000 that his doctor had not said 
that his back disorder was related to his knees.  Finally, 
the veteran has not provided any objective evidence to show 
that his complaints of back or his DJD has been aggravated by 
his service-connected knee disabilities.  Allen.

While the veteran is certainly capable of providing evidence 
of symptomatology, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..." Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Causative factors 
of a disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The veteran has not provided such 
medical opinions.  Therefore, without competent evidence 
linking his complaints of back pain and DJD to his service-
connected knee disabilities, the veteran's claim must be 
denied.

In Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet.App. 384, 394 (1993).  In 
the present case, the veteran was informed by the RO of the 
evidence lacking in this claim, and provided the opportunity 
to submit additional data.  The veteran has not been 
prejudiced by this determination.

B.  Right Shoulder

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded. 38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. § 3.102 (1999).  See Murphy v. Derwinski, 1 Vet. App. 
78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

The SMRs reflect injury for a muscle strain of the right 
shoulder in October 1985.  The remainder of the SMRs are 
negative for further treatment of right shoulder complaints.  
X-rays from February 1992 are negative for evidence of any 
abnormalities.

The veteran complained of right shoulder pain at the time of 
his September 1995 VA examination.  The examiner did not 
provide a diagnosis for a disorder at that time but he did 
note that the veteran had pain on external rotation of the 
right shoulder.  X-rays taken at the time were interpreted as 
normal.

The letter from Dr. Brown noted that the veteran was a weight 
lifter of some significance.  This was obvious both on his 
September 1995 VA examination and from Dr. Brown's 
description of the veteran's upper body.  The veteran had a 
limitation of his range of motion as of the October 1996 
examination.  Further. Dr. Brown noted that x-rays revealed 
the presence of a huge osteophyte, which was indicative of 
degenerative arthritis of the right shoulder.  Dr. Brown 
opined that the osteophyte developed over several years and 
was likely related to the veteran's heavy use and/or 
cumulative trauma in the right shoulder.  

Dr. Cohen also noted the veteran's musculature.  He described 
physical evidence of a limitation of motion of the right 
shoulder and said that the veteran did have some arthritis 
and some degree of impingement.  

In reviewing the above evidence, and resolving all reasonable 
doubt in favor of the veteran, the Board finds that the 
appellant's degenerative arthritis of the right shoulder is 
related to service.  In support of this finding, the Board 
notes that the veteran clearly engaged in weight lifting in 
service.  Further, his military duties were those of a 
mechanic which also necessitated repetitive lifting.  While 
the September 1995 VA examination did not diagnose the 
veteran's problem, his limitation of motion was clearly 
documented approximately one month after service.  The 
presence of the osteophyte just beyond one year after service 
is not disqualifying.  Especially in light of Dr. Brown's 
statement that the osteophyte took several years to develop 
and that it was related to heavy use or cumulative trauma - 
both of which were experienced in service from the veteran's 
weightlifting and duty as a mechanic.  Given that 
disabilities involving arthritis are typically rated as 10 
percent disabling if there is pain and some limitation of 
motion, the Board finds that it is reasonable to conclude 
that the veteran satisfied this criteria within the one-year 
period after service.  


ORDER

Entitlement to service connection for a back disorder, as 
secondary to service-connected knee disabilities, is denied.

Service connection for degenerative arthritis of the right 
shoulder is granted.


REMAND

The veteran's claims for higher ratings for his bilateral 
hearing loss, and left and right knee disabilities were 
placed in appellate status by a NOD with rating decisions 
which granted service connection and assigned the initial 
rating award.  

The Board observes that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).

The veteran was last afforded a VA audiological examination 
in September 1995, more than five years ago.  The current 
medical evidence is not adequate to properly adjudicate the 
veteran's claim for a higher rating for his service-connected 
bilateral hearing loss.  Therefore a new VA examination is 
required in order to fairly assess the veteran's current 
level of disability.  

Further, the veteran's right knee disability was last 
afforded a VA examination in September 1998.  As he has 
continually asserted a worsening of his knee disability, 
including at his August 2000 video teleconference hearing, a 
more recent VA examination is necessary in order to fairly 
assess the veteran's current disability status.  

Finally, there are several procedural issues to address in 
regard to the veteran's knee disabilities.  The veteran was 
originally granted service connection for degenerative joint 
disease of the left knee, status post injury and arthroscopic 
surgery by way of a rating decision dated in January 1996 and 
assigned a noncompensable rating.  He submitted a notice of 
disagreement (NOD) with his noncompensable rating in August 
1996.  He also requested entitlement to service connection 
for a right knee disability at the same time.

His left knee disability rating was increased to 10 percent 
in August 1996.  The rating decision stated that this 
represented a complete grant of benefits on appeal.  He was 
also granted service connection for his right knee disability 
at the same time.  The effective date of the respective 
ratings was August 11, 1995, the day after the veteran's 
discharge from service.  

The veteran submitted a VA Form 9 that was received at the RO 
in October 1996.  The veteran expressed dissatisfaction for 
the ratings assigned to both knees.  However, this submission 
was not treated as a NOD in regard to the veteran's service-
connected knee disabilities and no statement of the case was 
issued with respect to either knee disability rating.

In July 1998, the veteran submitted a statement wherein he 
requested that his bilateral service-connected knee 
disabilities be evaluated for "increased ratings."  A 
February 1999 rating decision denied an increased rating for 
the existing left and right knee disabilities.  However, the 
veteran was granted a separate 20 percent rating for 
degenerative joint disease of the left knee with limitation 
of motion.  The veteran later submitted a NOD with the right 
knee decision but did not disagree with either the denial of 
an increased rating for his then existing left knee 
disability or the grant of the separate disability rating 
based on limitation of motion.

The RO provided the veteran with a SOC for the right knee 
issue in June 2000 and the veteran perfected an appeal of the 
issue in July 2000.  However, the veteran's right knee 
disability has remained on appeal from the time of his first 
NOD in October 1996 when he expressed disagreement with the 
10 percent rating assigned in August 1996.  No SOC was issued 
in response to that NOD and the veteran later perfected a 
timely appeal after being issued a SOC in June 2000.  
Further, both the February 1999 rating decision and June 2000 
SOC contained a typographical error regarding the effective 
date of the veteran's right knee disability rating.  The date 
listed was August 11, 1985, instead of the correct date of 
August 11, 1995.

Finally, the RO has not yet provided the veteran with a 
statement of the case addressing the appropriate disability 
rating for the appellant's degenerative joint disease of the 
left knee, status post arthrotomy.  Accordingly, the issue of 
a higher rating for degenerative joint disease of the left 
knee, status post arthrotomy remains on appeal based upon the 
veteran's August 1986 NOD and October 1996 statement 
disputing the level of his disability rating.  Therefore, 
that issue is remanded to the RO for issuance of a SOC and 
such further development as may be necessary.  See Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999).

The remanding of this issue must not be read as an acceptance 
of jurisdiction over the same by the Board.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1993).  The RO should return this issue to the 
Board only if the veteran perfects his appeal in full 
accordance with the provisions of 38 U.S.C.A. § 7105.

Therefore, this case is REMANDED for the following action:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA and private health 
care providers who may possess additional 
records pertinent to his claims.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified, which have not been 
previously secured.  Any records received 
should be associated with the claims 
file.

2.  The veteran should be afforded a VA 
audiological examination to assess his 
current level of disability related to 
his service-connected bilateral hearing 
loss.  All necessary tests and 
evaluations should be performed as deemed 
required by the examiner.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current extent of the functional 
impairment from the veteran's service-
connected knee disabilities.  All 
indicated studies, including X-rays and 
range of motion studies in degrees, 
should be performed.  In accordance with 
DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the examination report must cover any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner must offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up, that fact must be so 
stated.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report should be typed.

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once in accordance with Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the veteran's claim for 
higher ratings for his bilateral hearing 
loss and right knee disability.  This 
should include reference to DeLuca, and 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (1999).  
If the benefits sought are not granted, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

6.  The RO should issue a statement of 
the case pertaining to the issue of a 
higher rating for degenerative arthritis 
of the left knee, status post arthrotomy.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 15 -


